Exhibit 10.2

NONCOMPETITION AGREEMENT dated as of August 7, 2007 between COOPERSURGICAL,
INC., a Delaware corporation (“Cooper”) and ATRICURE, INC., a Delaware
corporation (“AtriCure”).

Reference is made to the Bill of Sale and Assignment Agreement, dated as of the
date of this Agreement (the “Bill of Sale”), between Cooper and AtriCure.
Pursuant to the Bill of Sale, AtriCure is acquiring the Frigitronics® CCS-200
product line for use in cardiovascular cryosurgery (the “Product Line”). Cooper
is retaining several related, but distinct, product lines. A portion of the
purchase price under the Bill of Sale is evidenced by the promissory note of
AtriCure in the amount of $417,292 payable to Cooper (the “Note”). This
Agreement is being entered into pursuant to the Bill of Sale.

In consideration of AtriCure purchasing the Purchased Assets under the Bill of
Sale and in order to prevent Cooper from being economically harmed by a loss of
the goodwill associated with its ophthalmic cryosurgery products and
gynecological cryosurgery products (“Cooper Products”), and to prevent AtriCure
from being economically harmed by a loss of goodwill associated with the Product
Line, the parties hereto have agreed not to compete with each other or their
respective Affiliates under the conditions set forth in this Agreement.

ACCORDINGLY, in consideration of the good and valuable consideration which the
parties hereto acknowledge, the parties hereto hereby agree as follows:

Section 1. Certain Defined Terms.

(a) Capitalized terms used but not otherwise defined herein have the meanings
set forth in the Bill of Sale.

(b) The term “Business Day” means any day that is not a Saturday, Sunday or a
day on which banking institutions in New York, New York are not required to be
open.

(c) The term “Business Group” means, in the case of Cooper, Cooper and its
Affiliates, and in the case of AtriCure, AtriCure and its Affiliates.

Section 2. Non-competition and Non-solicitation.

(a) Except as otherwise provided in the Bill of Sale, during the Cooper
Non-Compete Period, Cooper shall not directly or indirectly through another
Person, including an Affiliate or by way of an ownership interest in another
Person exceeding 10% of all ownership interests in such Person, or as a partner
or joint venturer, sell, distribute, manufacture, advertise or promote (or
assist any Person engaging in any of the foregoing) cryosurgical products
intended for use in cardiovascular cryosurgery within any Restricted Territory
(as defined below)

(b) During the AtriCure Non-Compete Period, AtriCure shall not directly or
indirectly through another Person, including an Affiliate or by way of an
ownership interest in



--------------------------------------------------------------------------------

another Person exceeding 10% of all ownership interests in such Person, or as a
partner or joint venturer, sell, distribute, manufacture, advertise or promote
(or assist any Person including any of the foregoing) cryosurgical products
intended for ophthalmic or gynecological cryosurgery within any Restricted
Territory (as defined below).

(c) As used in this Agreement, the term “Restricted Territory” means the entire
world.

(d) As used in this Agreement, (i) the term “AtriCure Non-Compete Period” means
the period beginning on the date of this Agreement and ending on the eighth
anniversary of the date of this Agreement and (ii) the term “Cooper Non-Compete
Period” means the period beginning on the date of this Agreement and ending on
the earlier of (A) the date that AtriCure fails to pay Cooper when due amounts
due to be paid under the Note and (B) the eighth anniversary of the date of this
Agreement.

(e) During the period beginning on the date of this Agreement and ending on the
second anniversary of the date of this Agreement, no party hereto shall
directly, or indirectly through another Person, (i) solicit any employee of the
other party hereto or its Business Group to leave the employ of such party or
any of its Business Group, or in any way interfere with the relationship between
the party or any of its Business Group, on the one hand, and any employee
thereof, on the other hand; provided, however, that the general solicitation of
third parties through the use of means generally available to the public,
including the placement of advertisements in the newspaper, shall not be deemed
to violate this clause (i) or (ii) hire any individual who was an employee of
such party until two (2) months after such individual’s employment relationship
with that party or any of its Business Group has terminated.

(f) During the period beginning on the date of this Agreement and ending on the
second anniversary of the date of this Agreement, no party hereto shall,
directly, or indirectly through another Person, induce or attempt to induce any
customer, supplier, consultant, licensee or other business relation of the other
party or any of its Business Group to cease doing business with the other party
or any of its Business Group, or in any way interfere with the relationship
between any such customer, supplier, consultant, licensee or business relation,
on the one hand, and the other party or any of its Business Group, on the other
hand.

Section 3. Representations and Warranties.

(a) Cooper hereby represents and warrants to AtriCure that (i) Cooper has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder, (ii) this Agreement has been duly and validly
authorized by all necessary corporate action on the part of Cooper, and
(iii) upon the execution and delivery of this Agreement by Cooper and AtriCure,
this Agreement will be a valid and binding obligation of Cooper.

(b) AtriCure hereby represents and warrants to Cooper that (i) AtriCure has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder, (ii) this Agreement has been duly and validly
authorized by all necessary corporate action on the part of AtriCure, and
(iii) upon the execution and delivery of this Agreement by Cooper and AtriCure,
this Agreement will be a valid and binding obligation of AtriCure.

 

2



--------------------------------------------------------------------------------

Section 4. Enforcement.

(a) Because the relationship between Cooper and AtriCure is unique, money
damages, although recoverable, would not be a fully adequate remedy for any
breach of this Agreement. Therefore, in the event of a breach or threatened
breach by a party to this Agreement, the other party hereto (the “Enforcing
Party”) may apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security) in addition to other rights and remedies existing in its favor,
including money damages such as requiring the other party hereto to account for
and pay over to the Enforcing Party all compensation, profits, moneys, accruals,
increments or other benefits derived or received as a direct result of any
transactions constituting a breach of the covenants contained herein.

(b) The prevailing party in any legal action arising out of or relating to this
Agreement shall be entitled to its reasonable attorneys’ fees and court costs.

Section 5. General Provisions.

(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

(b) Complete Agreement. This Noncompetition Agreement and the Bill of Sale
together constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.

(c) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

(d) Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of New York or any other jurisdiction), that would cause the laws of any
jurisdiction other than the state of New York to be applied. In furtherance of
the foregoing, the internal law of the State of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

3



--------------------------------------------------------------------------------

(e) Waiver of Jury Trial.

(i) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES),
THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS RESPECTIVE LEGAL
COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH SUCH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(ii) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT PROCESS MAY BE
SERVED UPON IT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR REPUTABLE
OVERNIGHT COURIER (SUCH AS FEDERAL EXPRESS), ADDRESSED AS MORE GENERALLY
PROVIDED IN SECTION 5(k) HEREOF, AND CONSENTS TO THE EXERCISE OF JURISDICTION
OVER IT AND ITS PROPERTIES BY THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF NEW YORK WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ENFORCEMENT OF ANY RIGHTS UNDER THIS AGREEMENT. SUCH SERVICE OF PROCESS SHALL BE
DEEMED COMPLETE WHEN THE NOTICE CONTEMPLATED HEREBY IS DEEMED DELIVERED UNDER
SECTION 5(k) HEREIN.

(f) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the written consent of both parties hereto, and no course of
conduct or failure or delay in enforcing the provisions of this Agreement shall
affect the validity, binding effect or enforceability of this Agreement or any
provision hereof.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

4



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Facsimile or electronic counterpart
signatures to this Agreement shall be acceptable and binding.

(i) Survival of Representations and Warranties. All representations and
warranties contained herein shall survive the consummation of the transactions
contemplated hereby and by the Bill of Sale.

(j) Construction.

(i) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(ii) Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.

(iii) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(k) Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received, if delivered during business
hours on a Business Day, when delivered (by hand, by registered mail, by courier
or express delivery service or by facsimile) to the address or facsimile
telephone number set forth beneath the name of such party below (or to such
other address or facsimile telephone number as such party shall have specified
in a written notice given to the other party hereto) or, if not delivered during
business hours on a Business Day, on the next succeeding Business Day:

 

  (A) if to Cooper, to:

CooperSurgical, Inc.

95 Corporate Drive

Trumbull, Connecticut 06611

Attention: Nicholas Pichotta, CEO

Telephone: 203-601-5200

Facsimile: 203-601-1008

E-mail: jennifer.kropitis@coopersurgical.com

                    and

nicholas.pichotta@coopersurgical.com

 

5



--------------------------------------------------------------------------------

with copies to:

Carter Ledyard & Milburn LLP

2 Wall Street

New York, New York 10005-2072

Attention: David I. Karabell, Esq.

Telephone: 212-732-3200

Facsimile: 212-732-3232

E-mail: karabell@clm.com

 

  (B) if to AtriCure, to:

AtriCure, Inc.

6033 Schumacher Park Drive

West Chester, OH 45069

Attention: David J. Drachman

Telephone: 513-755-4100

Facsimile:

E-mail: ddrachman@atricure.com

with a copies to:

Epstein Becker & Green, P.C.

250 Park Avenue

New York, New York 10177

Attention: Theodore Polin, Esq.

Telephone: 212-351-4522

Facsimile: 212-878-8616

E-mail: tpolin@ebglaw.com

All such notices and other communications shall be deemed to have been delivered
and received (i) in the case of personal delivery or delivery by telecopy or
e-mail, on the date of such delivery if delivered during business hours on a
Business Day or, if not delivered during business hours on a Business Day, the
first Business Day thereafter, (ii) in the case of delivery by
nationally-recognized, overnight courier, on the Business Day following
dispatch, and (iii) in the case of mailing, on the third Business Day following
such mailing.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Noncompetition Agreement as of the date first written above.

 

COOPERSURGICAL, INC. By:  

/s/ Nicholas J. Pichotta

Name:   Nicholas J. Pichotta Title:   President and Chief Executive Officer
ATRICURE, INC. By:  

/s/ David J. Drachman

Name:   David J. Drachman Title:   President and Chief Executive Officer

 

7